Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of January 9, 2012 (the
“Effective Date”), between The Reader’s Digest Association, Inc., a Delaware
corporation (the “Company”), RDA Holding Co., a Delaware corporation (“RDA
Holding”), and Robert Guth (“Executive”).

 

WHEREAS, Executive was elected by the Board of Directors of the Company and RDA
Holding to be the Chief Executive Officer of the Company and RDA Holding
effective as of September 12, 2011, and accepted employment as such (the
“Employment Date”);

 

WHEREAS, the Company desires to continue to employ Executive as its Chief
Executive Officer and Executive is willing to serve in such capacity for the
period and upon such other terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.             Term.  (a)  Duration.  The term of Executive’s employment under
this Agreement shall continue until December 31, 2013, unless terminated earlier
as hereinafter provided (the “Expiration Date”). The period of time from the
Employment Date through the termination of Executive’s employment under this
Agreement is herein referred to as the “Term.”

 

(b)           No Obligation.  The parties agree and acknowledge that, should
Executive and the Company choose to continue Executive’s employment for any
period of time following the Expiration Date without extending the term of
Executive’s employment under this Agreement or entering into a new written
employment agreement, Executive’s employment with the Company shall be “at
will,” such that the Company may terminate Executive’s employment at any time,
with or without reason and with or without notice, and Executive may resign at
any time, with or without reason and with or without notice.

 

(c)           Definitions.  For purposes of this Agreement, the following terms,
as used herein, shall have the definitions set forth below.

 

“Affiliate(s)” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Approved Change in Control” means a Change in Control as defined in the RDA
Holding Co. 2010 Equity Incentive Plan provided that such Change of Control is
approved by the majority of the Current Board, and excluding clause (b) of such
definition.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract

 

--------------------------------------------------------------------------------


 

or otherwise.

 

“Current Board” means (i) the members of the RDA Holding Board who as of the
Effective Date were members of the RDA Holding Board, and (ii) the members of
the RDA Holding Board whose election or nomination for election was approved by
a majority of the Current Board.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, governmental entity, unincorporated
entity or other entity.

 

2.             Duties and Responsibilities.

 

(a)           During the Term, Executive agrees to be employed and devote
substantially all of Executive’s business time, attention and efforts to the
Company and RDA Holding and the promotion of its interests and the performance
of Executive’s duties and responsibilities hereunder, upon the terms and
conditions of this Agreement. Executive shall render Executive’s services
hereunder as Chief Executive Officer of the Company and RDA Holding, with the
duties, responsibilities and authority commensurate with Executive’s status,
including any duties and responsibilities as directed from time to time by the
Board of Directors of the Company (the “Board”) and the Board of Directors of
RDA Holding (the “RDA Holding Board”) consistent with Executive’s position
hereunder. Executive shall report to the Board and the RDA Holding Board. In
addition, the Company may, from time to time, direct Executive to perform
similar duties and hold the same or similar offices for any of its Affiliates.
As of the Employment Date and during the Term, Executive shall be appointed or
elected (and re-elected, as applicable) as a member of the Board and the RDA
Holding Board.

 

(b)           Place of Employment; Business Travel.  During the Term,
Executive’s principal place of employment shall be at the Company’s New York,
New York or White Plains, New York office. Executive acknowledges that
Executive’s duties and responsibilities shall require Executive to travel on
business to the extent reasonably necessary to fully perform Executive’s duties
and responsibilities hereunder.

 

(c)           Board Membership; No Conflict.  During the Term, except as set
forth on Exhibit A which appointments were in existence prior to the Employment
Date, Executive shall not be permitted to be a member of the board of directors
of any for-profit company without the consent of the Company (such consent not
to be unreasonably withheld) (for all purposes under this Agreement, any
required consent of the Company shall be evidenced by the written approval of
the Chairman of the Board); provided that, Executive may serve, without
approval, on the boards of directors of not-for-profit entities; provided
further that, such activities do not interfere with the performance of
Executive’s duties and responsibilities hereunder.

 

3.             Compensation and Related Matters.  (a)  Base Salary. During the
Term, for all services rendered under this Agreement, Executive shall receive an
aggregate annual base salary (“Base Salary”) at an initial rate of $1,200,000,
payable in accordance with the Company’s applicable payroll practices. Base
Salary shall be subject to review by the Compensation Committee of the Board
(the “Committee”) or, if applicable, the Board, for increase, but not decrease,
in its sole discretion and references in this Agreement to “Base Salary” shall
be deemed to refer to the most recently effective annual base salary rate;
provided however that it is not anticipated that the Base Salary will be
increased during the Term.

 

2

--------------------------------------------------------------------------------


 

(b)           Bonus Opportunities.  During the Term, Executive shall be eligible
to receive an annual cash bonus under the Company’s annual management incentive
plan as in effect from time to time (the “Annual Bonus”) based on Executive’s
achievement of the financial and/or other goals (“Goals”) established by the
Committee or, if applicable, the Board, after consultation with Executive,
provided, that the Annual Bonus payable to Executive upon achievement of the
applicable annual Goals shall be $400,000 (the “Target Bonus”), and payment in
the case of overachievement or underachievement of the Goals shall be adjusted
from the Target Bonus consistent with the formula applied to other senior
executives of the Company for similar performance.  For 2011, the Target Bonus
shall be pro-rated from the Employment Date.

 

Any Annual Bonus that Executive shall actually become entitled to receive
pursuant to the arrangements described above, will be payable by the Company at
such time and in such manner that bonuses are paid to other senior executives of
the Company in accordance with the terms of the applicable annual management
incentive plan, and is in any event intended to be paid as “short-term deferral”
income, within the meaning of Section 409A (as such term is defined in
Section 16 below).

 

(c)           Benefits and Perquisites.  During the Term, Executive shall be
entitled to participate in the benefit and perquisite plans and programs,
commensurate with Executive’s position, that are established by the Company from
time to time for executive employees generally, subject to the terms and
conditions of such plans.

 

(d)           Vacation.  During the Term, Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policies applicable to senior
executives of the Company, but in no event less than four (4) weeks per year.

 

(e)           Expenses.

 

(i)                        During the Term, the Company shall promptly reimburse
Executive for Executive’s reasonable business expenses incurred in connection
with performing Executive’s duties hereunder, in accordance with Company policy,
as in effect from time to time.

 

(ii)                       During the Term, the Company shall provide housing in
New York City to Executive at the Company’s expense, and shall provide
reimbursement to Executive of commuting expenses (between North Carolina or
Florida and New York) for Executive and his spouse, up to five round-trips per
month each.  In addition, if Executive is required to work in White Plains, New
York, the Company shall provide Executive with car service from New York City to
the White Plains office.

 

(f)            Legal Fees.  The Company shall pay all reasonable attorneys’ fees
and disbursements incurred by Executive in connection with the negotiation and
documentation of this Agreement (and any equity awards), up to a maximum of
$8,500. Any reimbursement pursuant to this Section 3(g) shall be paid to
Executive promptly upon remittance of documentation of such fees.

 

(g)           Equity Compensation Opportunities. The Company shall grant to
Executive an initial equity award under the RDA Holding Co. 2010 Equity
Incentive Plan, as soon as reasonably practicable after the Effective Date. In
addition to the initial equity award, Executive shall be eligible to receive
additional equity awards on an annual basis, subject to such terms as may be
determined by the Board.

 

3

--------------------------------------------------------------------------------


 

4.             Separation from Service with the Company.

 

(a)           Death or Disability.

 

(i)                Executive’s employment shall automatically terminate upon
Executive’s death. The Company may terminate Executive’s employment hereunder in
the event of Executive’s “Disability” (as defined below) upon thirty (30) days’
written notice to Executive. In the event of a termination of Executive’s
employment hereunder by reason of death or by reason of Disability, the Company
shall pay to Executive or Executive’s estate, as applicable, any accrued but
unpaid Base Salary, accrued but unused vacation time, unreimbursed business
expenses, and unpaid Annual Bonus for any completed performance period prior to
the year of termination, and Executive or Executive’s estate shall be entitled
to receive employee benefits pursuant to the terms of the benefit plans and
programs applicable to terminated employees (collectively, the “Accrued
Rights”). In all cases where Accrued Rights are payable to Executive, Accrued
Rights shall be payable on their normal payment dates; provided that accrued but
unused vacation time shall be paid within 30 days following the date of
termination of Executive’s employment. In addition, Executive shall be entitled
to a pro-rata portion of the Annual Bonus that relates to the performance period
in which the termination of employment occurs, based on actual results of the
Company as of the date of termination, which amount shall be calculated based
upon a formula, the denominator of which shall be 365 and the numerator of which
shall be the number of days during the applicable performance period during
which Executive was employed by the Company, and shall be paid within sixty (60)
days following the date of termination (the “Pro-Rata Bonus”).

 

(ii)               For purposes of this Agreement, “Disability” means Executive
has been physically or mentally incapable for six (6) consecutive months (or six
(6) months in any twelve (12) month period) to perform Executive’s duties
hereunder, as determined reasonably and in good faith by the Board.

 

(b)           By the Company for Cause or By Executive Without Good Reason.

 

(i)                The Company may terminate Executive’s employment hereunder
for “Cause” (as defined below) at any time upon written notice to Executive and
Executive may terminate Executive’s employment hereunder without “Good Reason”
(as defined below) at any time upon thirty (30) days’ written notice to the
Company. In the event the Company terminates Executive’s employment hereunder
for Cause or Executive terminates Executive’s employment hereunder without Good
Reason, Executive shall be entitled to Executive’s Accrued Rights and the
Company shall have no further obligations to Executive under this Agreement.

 

(ii)               For purposes of this Agreement, “Cause” means:
(A) Executive’s willful failure to substantially perform Executive’s duties
hereunder (other than due to physical or mental illness) after written notice of
such failure to Executive, (B) Executive’s conviction of, or plea of guilty or
nolo contendere to a felony (or the equivalent of a felony in a jurisdiction
other than the United States) other than traffic violations, (C) Executive’s
material breach of this Agreement that, to the extent curable, is uncured by
Executive promptly following receipt of written notice given by the Company of
such breach, (D) Executive’s material violation of the Company’s written
policies of a nature that has a material detrimental impact on the Company or
its Affiliates and that, to the extent curable, is uncured by Executive promptly
following receipt of written notice given

 

4

--------------------------------------------------------------------------------


 

by the Company of such breach; (E) Executive’s fraud or embezzlement with
respect to the Company or its Affiliates; (F) Executive’s misappropriation or
misuse of funds or property belonging to the Company or its Affiliates that is
more than de minimis in nature; (F) Executive’s use of illegal drugs or misuse
of prescription drugs that interferes with the performance of Executive’s duties
hereunder; or (G) Executive’s gross misconduct, whether or not done in
connection with employment, other than an action done in the good faith belief
that it was in the best interests of the Company, that adversely affects the
business or reputation of the Company, its Affiliates.

 

(iii)              For purposes of this Agreement, “Good Reason” means (A) any
diminution in Executive’s title or position or a material diminution in
Executive’s duties, authorities or responsibilities (excluding for this purpose
an insubstantial or inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by Executive);
(B) any material breach by the Company of this Agreement that, to the extent
curable, is uncured by the Company promptly following receipt of written notice
thereof from Executive; (C) any material reduction of Executive’s Base Salary or
Target Bonus; (D) the transfer or relocation of Executive’s principal place of
employment to a location more than forty (40) miles from New York, New York (;
(E) any failure to re-elect Executive to the Board if the Company is not public,
or to nominate Executive for election to the Board if the Company is public, or
the removal of Executive from the Board other than for cause in accordance with
the Company’s by-laws or in connection with a termination for “Cause” under the
terms of this agreement;  or (F) other than in connection with an Approved
Change of Control, the failure of the Company to obtain the assumption of this
Agreement by any Person which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company and the failure to deliver a copy of the
document effecting such assumption to Executive upon Executive’s written
request.

 

(c)           By the Company Other Than for Cause or by Executive for Good
Reason.  The Company may terminate Executive’s employment hereunder other than
for Cause (and other than due to Disability) at any time upon written notice to
Executive and Executive may terminate Executive’s employment hereunder for Good
Reason within thirty (30) days following the occurrence of the event
constituting Good Reason upon thirty (30) days’ written notice to the Company.
In the event of a termination of Executive’s employment hereunder (i) by the
Company other than for Cause (but not in connection with an Approved Change of
Control as set forth in paragraph (d) below), or (ii) by Executive for Good
Reason, Executive shall be entitled to Executive’s Accrued Rights plus the
following benefits (collectively, the “Separation Benefits”): (i) a severance
payment equal to the sum of (A) Executive’s then current Base Salary plus
(B) the Target Bonus plus (C) a pro-rata portion of the Target Bonus for the
calendar year in which the termination occurs which pro rata amount shall be
calculated based upon a formula, the denominator of which shall be 365 and the
numerator of which shall be the number of days during the applicable performance
period during which Executive was employed by the Company; which aggregate
amount shall be paid, subject to the provisions of Section 16 hereof, in a
lump-sum on the fifty third (53rd) day following the date of termination;
(ii) coverage or monthly payments equal to the applicable COBRA premium rate, if
any, for Executive, Executive’s spouse and Executive’s eligible dependents for
twelve (12) months with respect to any welfare benefit plans for which Executive
elects COBRA coverage (provided that any such payments otherwise payable to
Executive within the first fifty two (52) days following such termination shall
not be paid on the otherwise scheduled payment date but shall instead accumulate
and be paid on the fifty third (53rd) day following the date of termination)
(the benefits described in this subsection (ii), the “COBRA Benefits”); and
(iii) Executive’s Accrued

 

5

--------------------------------------------------------------------------------


 

Rights.  Notwithstanding the foregoing, unless, on or prior to the fifty second
(52nd) day following the date of termination of employment, Executive shall have
signed the Release of Claims (the “Release”) in the form attached hereto as
Exhibit B and such Release shall have become effective in accordance with its
terms, (1) no payment shall be paid or made available to Executive under clause
(i) of this Section 4(c), (2) the Company shall be relieved of all obligations
to provide or make available any further benefits to Executive pursuant to
clause (ii) of this Section 4(c) and (3) Executive shall forfeit any portion of
any equity award that vested pursuant to clause (iv) of this Section 4(c).
Notwithstanding anything in this Agreement to the contrary, payment of any or
all of the Separation Benefits is expressly contingent upon Executive’s
continued substantial compliance with the terms and conditions of Sections 6, 7,
8 and 9 of this Agreement. Executive recognizes that, except as expressly
provided in this Section 4 or pursuant to the terms of Executive’s equity grant
agreements, no compensation is owed to Executive after termination of
Executive’s employment.

 

(d)           Expiration of Term; Approved Change of Control.  If Executive’s
employment shall terminate by reason of the expiration of the Term, Executive
shall be entitled to the Accrued Rights.  In addition, if Executive’s employment
shall terminate in connection with an Approved Change of Control at any time
after execution of the applicable transaction agreement and within 30 days of
the consummation of the Approved Change of Control, Executive shall be entitled
to the Accrued Rights and the COBRA Benefits.

 

(e)           Resignation from Board.  Upon termination of Executive’s
employment for any reason, and regardless of whether Executive continues as a
consultant to the Company, upon the Company’s request Executive agrees to
resign, as of the date of such termination of employment or such other date
requested, from the Board and any committees thereof (and, if applicable, from
the board of directors (and any committees thereof) of any subsidiary or
Affiliate of the Company) to the extent Executive is then serving thereon.

 

(f)            Amounts Due Under Plans.  Subject to the provisions hereof, the
payment of any amounts accrued under any benefit plan, program or arrangement in
which Executive participates shall be subject to the terms of the applicable
plan, program or arrangement, and any elections Executive has made thereunder.

 

(g)           Waiver of Notice.  The Board may waive any notice required of
Executive and Executive may waive any notice required of the Company under this
Section 4 without liability, penalty or cost.

 

5.             Acknowledgments.  (a)  Executive acknowledges that the Company
has expended and shall continue to expend substantial amounts of time, money and
effort to develop business strategies, employee and customer relationships and
goodwill and build an effective organization. Executive acknowledges that
Executive is and shall become familiar with the Company’s Confidential
Information (as defined below), including trade secrets, and that Executive’s
services are of special, unique and extraordinary value to the Company, its
subsidiaries and Affiliates. Executive acknowledges that the Company has a
legitimate business interest and right in protecting its Confidential
Information, business strategies, employee and customer relationships and
goodwill, and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.

 

(b)           Executive acknowledges (i) that the business of the Company, its
subsidiaries and Affiliates is global in scope and without geographical
limitation and (ii)

 

6

--------------------------------------------------------------------------------


 

notwithstanding the jurisdiction of formation or principal office of the
Company, its subsidiaries and Affiliates, or the location of any of their
respective executives or employees (including, without limitation, Executive),
it is expected that the Company and its subsidiaries and Affiliates will have
business activities and have valuable business relationships within their
respective industries throughout the world. Executive also agrees and
acknowledges that the potential harm to the Company of the non-enforcement of
Sections 6, 7, 8, 9 and 12 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise.

 

(c)           Executive acknowledges that he has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to the necessity of such restraints for
the reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its subsidiaries and Affiliates now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area. Executive further acknowledges that although
Executive’s compliance with the covenants contained in Sections 6 and 7 may
prevent Executive from earning a livelihood in a business similar to the
business of the Company, Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents.

 

6.             Restrictive Covenants.  (a)  Noncompetition and Nonsolicitation.
Executive agrees that Executive shall not, while an employee of the Company and
during the one (1) year period following termination of employment (such
one-year period, the “Restriction Period”), directly or indirectly, without the
prior written consent of the Company:

 

(i)                engage in activities or businesses anywhere in the world on
behalf of any Person that is in competition with a portion of the Company’s
business from which the Company derives at least 15% of its revenues based on
the Company’s fiscal prior to the earlier of the activity or termination
(“Competitive Activities”), including (A) selling goods or services of the type
sold by the Company or any of its subsidiaries; (B) soliciting or attempting to
solicit any customer or client or prospective customer or client of the Company
or any of its subsidiaries or Affiliates including, without limitation, to
purchase any goods or services of the specific type sold by the Company or any
of its subsidiaries from anyone other than the Company or any of its
subsidiaries; and (C) assisting any Person in any way to do, or attempt to do,
anything prohibited by (A) or (B) above; provided, however, that the foregoing
shall not prevent or be violated by Executive’s service in a noncompetitive
portion of a company or business enterprise which is engaged in Competitive
Activities with the Company or, as a result thereof, owning compensatory equity
in such a company or business enterprise engaged in Competitive Activities; or

 

(ii)               (A) solicit, recruit or hire any employees of the Company or
any of its subsidiaries or Affiliates or Persons who have worked for the Company
or any of its subsidiaries or Affiliates in the prior 6 months; (B) solicit or
encourage any employee of the Company or any of its subsidiaries or Affiliates
to leave the employment of the Company or any of its subsidiaries or Affiliates;
or (C) intentionally interfere with the relationship of the Company or any of
its subsidiaries or Affiliates with any Person who or which is employed by or
otherwise engaged to perform services for the Company or any of its subsidiaries
or Affiliates. The restrictions in this Section 6(a)(ii) shall not apply to
(x) general solicitations that are not specifically directed to employees of

 

7

--------------------------------------------------------------------------------


 

the Company or any Affiliate, (y) serving as a reference at the request of an
employee or (z) actions taken in the good faith performance of Executive’s
duties for the Company.

 

The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Executive is determined to be in violation of
the provisions of this Section 6 by a relevant trier of fact, but only with
respect to specific provisions to which the breach relates.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, the provisions of Section 6 (a) shall not be deemed breached as a
result of Executive’s passive ownership of: (i) less than an aggregate of 3% of
any class of securities of a Person engaged, directly or indirectly, in
Competitive Activities; provided, however, that such stock is listed on a
national securities exchange, is quoted on the National Market System of NASDAQ
or is otherwise publicly traded; (ii) less than an aggregate of 3% in value of
any instrument of indebtedness of a Person engaged, directly or indirectly, in
Competitive Activities; or (iii) less than 3% in interest in mutual funds,
private equity funds, hedge funds and similar pooled entities that have
interests in or are engaged, directly or indirectly, in Competitive Activities,
so long as such investments are totally passive.

 

(c)           If a final and non-appealable judicial determination is made that
any of the provisions of this Section 6 constitutes an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of this Section 6
will not be rendered void but will be deemed to be automatically modified to the
minimum extent necessary to remain in force and effect for the longest period
and largest geographic area that would not constitute such an unreasonable or
unenforceable restriction. Moreover, notwithstanding the fact that any provision
of this Section 6 is determined not to be specifically enforceable, the Company
will nevertheless be entitled to recover monetary damages as a result of
Executive’s breach of such provision to the extent permitted by applicable law.

 

7.             Nondisclosure of Confidential Information.  (a)  Executive
acknowledges that the Confidential Information obtained by Executive while
employed by the Company and its subsidiaries and Affiliates is the property of
the Company or its subsidiaries and Affiliates, as applicable. Therefore,
Executive agrees that other than in connection with the good faith performance
of Executive’s duties, Executive shall not disclose to any unauthorized Person
or use for Executive’s own purposes any Confidential Information without the
prior written consent of the Company, unless and to the extent that the
aforementioned matters (i) become generally known in the relevant trade or
industry or the public domain other than as a result of Executive’s acts or
omissions in violation of this Agreement, (ii) become available to Executive on
a nonconfidential basis or (iii) were within Executive’s possession prior to its
being obtained by Executive in the course of Executive’s employment with the
Company; provided, however, that if Executive receives a request to disclose
Confidential Information pursuant to a deposition, interrogation, request for
information or documents in legal proceedings, subpoena, civil investigative
demand, governmental or regulatory process or similar process, (A) Executive
shall promptly notify in writing the Company, and reasonably consult with and
reasonably assist the Company in seeking a protective order or request for other
appropriate remedy, (B) in the event that such protective order or remedy is not
obtained, or if the Company waives compliance with the terms hereof, Executive
shall disclose only that portion of the Confidential Information that, according
to Executive’s counsel, is legally required to be disclosed and (C) to the
extent possible, the Company shall be given an opportunity to review the
Confidential Information prior to disclosure thereof.

 

8

--------------------------------------------------------------------------------


 

(b)           For purposes of this Agreement, “Confidential Information” means
information and data concerning the business or affairs of the Company and its
subsidiaries and Affiliates, including, without limitation, all business
information (whether or not in written form) which relates to the Company, its
subsidiaries or Affiliates, or their customers, suppliers or contractors or any
other third parties in respect of which the Company or its subsidiaries or
Affiliates has a business relationship or owes a duty of confidentiality, or
their respective businesses or products, and which is not known to the public
generally or within the industry other than as a result of Executive’s breach of
this Agreement, including but not limited to: technical information or reports;
trade secrets; unwritten knowledge and “know-how”; operating instructions;
training manuals; customer lists; customer buying records and habits; product
sales records and documents, and product development, marketing and sales
strategies; market surveys; marketing plans; profitability analyses; product
cost; long-range plans; information relating to pricing, competitive strategies
and new product development; information relating to any forms of compensation
or other personnel-related information; contracts; and supplier lists.
Confidential Information will not include such information known to Executive
prior to Executive’s involvement with the Company or its subsidiaries or
Affiliates or information rightfully obtained from a third party (other than
pursuant to a breach by Executive of this Agreement). Without limiting the
foregoing, Executive and the Company agree to keep confidential the existence
of, and any information concerning, any dispute between Executive and the
Company or its subsidiaries and Affiliates, except that Executive and the
Company may disclose information concerning such dispute to the court that is
considering such dispute or to Executive’s or the Company’s legal counsel or
related advisors and experts (provided that such Persons may not disclose any
such information other than as necessary to the prosecution or defense of such
dispute).

 

(c)           Executive further agrees that Executive will not improperly use or
disclose any confidential information or trade secrets, if any, of any former
employers or any other Person to whom Executive has an obligation of
confidentiality, and will not bring onto the premises of the Company, its
subsidiaries or Affiliates any unpublished documents or any property belonging
to any former employer or any other Person to whom Executive has an obligation
of confidentiality unless consented to in writing by the former employer or
other Person.

 

8.             Return of Property.  Executive acknowledges that all notes,
memoranda, specifications, devices, formulas, records, files, lists, drawings,
documents, models, equipment, property, computer, software or intellectual
property relating to the businesses of the Company and its subsidiaries and
Affiliates, in whatever form (including electronic), and all copies thereof,
that are received or created by Executive while an employee of the Company or
its subsidiaries or Affiliates (including but not limited to Confidential
Information) are and shall remain the property of the Company and its
subsidiaries and Affiliates, and Executive shall immediately return such
property to the Company upon the termination of Executive’s employment and, in
any event, at the Company’s request. Executive further agrees that any property
situated on the premises of, and owned by, the Company or its subsidiaries or
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Company’s personnel at any time with or
without notice. Notwithstanding the foregoing, Executive shall be permitted to
retain Executive’s rolodex and similar address books, including those in
electronic form and the parties agree that the names and contact information
therein are not Confidential Information.

 

9.             Intellectual Property Rights.  (a)  Executive agrees that the
results and proceeds of Executive’s services for the Company or its subsidiaries
or Affiliates (including, but not

 

9

--------------------------------------------------------------------------------


 

limited to, any trade secrets, products, services, processes, know-how, designs,
developments, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise creative nature, writings
and other works of authorship) resulting from services performed while an
employee of the Company and any works in progress, whether or not patentable or
registrable under copyright or similar statutes, that were made or conceived or
reduced to practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company (or,
if applicable or as directed by the Company, any of its subsidiaries or
Affiliates) shall be deemed the sole owner throughout the universe of any and
all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company (or, as the case may be, any of its subsidiaries or
Affiliates) under the immediately preceding sentence, then Executive hereby
irrevocably assigns and agrees to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company (or, if applicable or as directed by the
Company, any of its subsidiaries or Affiliates), and the Company or such
subsidiaries or Affiliates shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company or such
subsidiaries or Affiliates without any further payment to Executive whatsoever.
As to any Invention that Executive is required to assign, Executive shall
promptly and fully disclose to the Company all information known to Executive
concerning such Invention.

 

(b)           Executive agrees that, from time to time, as may be reasonably
requested by the Company and at the Company’s sole cost and expense, Executive
shall do any and all things that the Company may reasonably deem useful or
desirable to establish or document the Company’s exclusive ownership throughout
the United States of America or any other country of any and all Proprietary
Rights in any such Inventions, including the execution of appropriate copyright
and/or patent applications or assignments. To the extent Executive has any
Proprietary Rights in the Inventions that cannot be assigned in the manner
described above, Executive unconditionally and irrevocably waives the
enforcement of such Proprietary Rights. This Section 9(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being Executive’s employer.
Executive shall reasonably assist the Company in every proper and lawful way to
obtain and from time to time enforce Proprietary Rights relating to Inventions
in any and all countries. To this end, Executive shall execute, verify and
deliver such documents and perform such other reasonable acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, Executive shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees. Executive’s obligation to assist the Company with
respect to Proprietary Rights relating to such Inventions in any and all
countries shall continue beyond the termination of Executive’s employment with
the Company; provided that, the Company shall compensate Executive at a
reasonable rate after such termination for the time actually spent by Executive
at the Company’s request on such assistance.

 

(c)           In the event the Company is unable for any reason, after
reasonable effort, defined as five (5) business days after written notice, to
secure Executive’s signature on

 

10

--------------------------------------------------------------------------------


 

any document required in connection with the actions specified in Section 9(b),
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Executive’s agent and attorney in fact, to act
for and in Executive’s behalf to execute, verify and deliver any such documents
and to do all other lawfully permitted acts to further the purposes of Section
9(b) with the same legal force and effect as if executed by Executive. Executive
hereby waives and quitclaims to the Company any and all claims, of any nature
whatsoever, that Executive now or may hereafter have for infringement of any
Proprietary Rights assigned hereunder to the Company.

 

10.           Notification of Subsequent Employer.  Executive hereby agrees that
prior to accepting employment with any other Person during any period during
which Executive remains subject to any of the covenants set forth in Section 6,
Executive shall provide such prospective employer with written notice of such
provisions of this Agreement, with a copy of such notice delivered to the
Company within a reasonable time thereafter.

 

11.           Remedies and Injunctive Relief.  The parties acknowledges that a
violation by Executive or the Company of any of the covenants applicable to
Executive or the Company and contained in Section 6, 7, 8, 9 or 12 would cause
irreparable damage to Executive or the Company in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, the parties agree
that, notwithstanding any provision of this Agreement to the contrary, each
party shall be entitled (without the necessity of showing economic loss or other
actual damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and/or permanent injunctions) in any court of competent
jurisdiction for any actual or threatened breach of any of the covenants set
forth in Section 6, 7, 8, 9 or 12 in addition to any other legal or equitable
remedies either may have. The preceding sentence shall not be construed as a
waiver of the rights that the parties may have for damages under this Agreement
or otherwise, and all of the rights held by either Executive or the Company
shall be unrestricted.

 

12.           Nondisparagement.  Executive shall not, whether in writing or
orally, directly or indirectly, criticize, denigrate or disparage the Company,
its subsidiaries or Affiliates or any of their respective predecessors,
successors, current or former directors, officers, employees, or, in their
capacity as such, any of their current or former shareholders, partners,
members, agents or representatives, with respect to any of their respective past
or present activities, or otherwise publish (whether in writing or orally)
statements that tend to portray any of the aforementioned parties in an
unfavorable light; provided that, the foregoing shall only apply with respect to
persons that Executive knows or reasonably should know are covered thereby and
shall not apply to statements made by Executive in the reasonable good faith
performance of Executive’s duties while employed by the Company; provided
further that, nothing herein shall create any right or cause of action with
respect to any third party. The Company’s directors, its chief executive officer
and his or her direct reports shall not, whether in writing or orally, directly
or indirectly, criticize, denigrate or disparage Executive with respect to
Executive’s respective past or present activities, or otherwise publish (whether
in writing or orally) statements that tend to portray Executive in an
unfavorable light; provided that, the foregoing shall not apply to statements
made by the foregoing persons in the reasonable good faith performance of their
duties while rendering services with respect to the Company while Executive is
in the employ of the Company. The foregoing provisions of this Section 12 shall
cease to apply two (2) years after the end of Executive’s employment with the
Company and shall not apply to truthful testimony, normal competitive-type
statements, statements not made with an intent to damage the other party or
statements made in rebuttal of statements made by the other party.

 

11

--------------------------------------------------------------------------------


 

13.           Representations of Executive.  (a)  Executive represents, warrants
and covenants that (i) Executive has the full right, authority and capacity to
enter into this Agreement and perform Executive’s obligations hereunder, (ii)
Executive is not bound by any agreement that conflicts with or prevents or
restricts the full performance of Executive’s duties and obligations to the
Company hereunder during or after the Term and (iii) the execution and delivery
of this Agreement shall not result in any breach or violation of, or a default
under, any existing obligation, commitment or agreement to which Executive is
subject.

 

(b)           Prior to execution of this Agreement, Executive was advised by the
Company of Executive’s right to seek independent advice from an attorney of
Executive’s own selection regarding this Agreement. Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel. Executive further represents that
in entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.

 

14.           Cooperation.  Executive agrees that, upon reasonable notice and
without the necessity of the Company obtaining a subpoena or court order,
Executive shall provide reasonable cooperation in connection with any suit,
action or proceeding (or any appeal from any suit, action or proceeding), and
any investigation and/or defense of any claims asserted against the Company or
any of its subsidiaries or Affiliates, which relates to events occurring during
Executive’s employment with the Company, its subsidiaries and Affiliates as to
which Executive may have relevant information (including but not limited to
furnishing relevant information and materials to the Company or its designee
and/or providing testimony at depositions and at trial). With respect to such
cooperation occurring following termination of employment, the Company shall
compensate Executive at a reasonable per diem rate to be mutually agreed (other
than with regard to actual testimony), as well as reimburse Executive for
expenses reasonably incurred in connection therewith, including legal fees,
provided that, any such cooperation occurring after the termination of
Executive’s employment shall be scheduled to the extent reasonably practicable
so as not to unreasonably interfere with Executive’s business or personal
affairs.

 

15.           Withholding. The Company may deduct and withhold from any amounts
payable under this Agreement such Federal, state, local, foreign or other taxes
as are required or permitted to be withheld pursuant to any applicable law or
regulation.

 

16.           Section 409A of the Code.  (a)  It is intended that the provisions
of this Agreement comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations and Treasury guidance thereunder as
in effect from time to time (collectively hereinafter, “Section 409A”). Section
409A, and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A. If any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause Executive to incur any
additional tax or interest under Section 409A, the Company and Executive agree
to renegotiate such provision to comply with Section 409A, provided that any
such renegotiated terms shall maintain, to the maximum extent practicable, the
original intent and economic benefit to Executive of the applicable provision
without violating the provisions of Section 409A. In no event whatsoever shall
the Company be liable for any tax, interest or penalties that may be imposed on
Executive by Section 409A of the Code or any damages for failing to comply with
Section 409A.

 

12

--------------------------------------------------------------------------------


 

(b)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Section
409A) and, for purposes of any such provision of this Agreement, references to a
“termination” or “termination of employment” shall mean separation from service.
If Executive is deemed on the date of termination of Executive’s employment to
be a “specified employee”, within the meaning of that term under Section
409A(a)(2)(B) of the Code and using the identification methodology selected by
the Company from time to time (or if none, the default methodology), then with
regard to any payment or the providing of any benefit made subject to this
Section 16, and any other payment or the provision of any other benefit that is
required to be delayed in compliance with Section 409A(a)(2)(B) of the Code,
such payment or benefit shall not be made or provided prior to the earlier of
(i) the expiration of the six-month period measured from the date of Executive’s
separation from service or (ii) the date of Executive’s death. On the first day
of the seventh month following the date of Executive’s separation from service
or, if earlier, on the date of Executive’s death, all payments delayed pursuant
to this Section 16(b) (whether they would have otherwise been payable in a
single sum or in installments in the absence of such delay) shall be paid or
reimbursed to Executive in a lump sum, and any remaining payments and benefits
due under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.

 

(c)           With regard to any provision herein that provides for
reimbursement of expenses or in-kind benefits, except as permitted by Section
409A, (i) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

 

(d)           If under this Agreement, an amount is paid in two or more
installments, for purposes of Section 409A, each installment shall be treated as
a separate payment.

 

17.           Parachute Payments.  In the event that any payment or distribution
by the Company to or for the benefit of Executive, whether paid or payable or
distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code, or any interest or penalties with respect to such excise tax (such excise
tax, together with any interest or penalties are hereinafter collectively
referred to as the “Excise Tax”), the Company shall pay to the Executive an
additional payment (a “Gross-up Payment”), in an amount such that after payment
by Executive of all taxes (including any interest or penalties imposed with
respect to such taxes), including any Excise Tax imposed on any Gross-up
Payment, Executive retains an amount of the Gross-up Payment equal to the Excise
Tax imposed upon the Payments. Company and Executive shall make an initial
determination as to whether a Gross-up Payment is required and the amount of any
such Gross-up Payment. Executive shall notify the Company immediately in writing
of any claims by the Internal Revenue Service which, if successful, would
require Company to make a Gross-up Payment (or a Gross-up Payment in excess of
that, if any, initially determined by Company and Executive) within five (5)
days of the receipt of such claim. The Company shall notify Executive in writing
at least five (5) days prior to the due date of any response required with
respect to such claim if it plans to contest the claim. If the Company decides
to contest such claim, Executive shall cooperate fully with the Company in such
action; provided however, the Company shall bear and pay directly or indirectly
all costs and expenses (including additional interest and penalties) incurred in

 

13

--------------------------------------------------------------------------------


 

connection with such action. If as a result if the Company’s action with respect
to a claim, Executive receives a refund of any amount paid by the Company with
respect to such claim, Executive shall promptly pay such refund to the Company.
If the Company fails to timely notify Employee whether it will contest such
claim or the Company determines not to contest such claim, the Company shall
immediately pay to Executive the portion of such claim, if any, which it has not
previously paid to Executive.

 

18.           Assignment.  (a)  This Agreement is personal to Executive and
without the prior written consent of the Company shall not be assignable by
Executive, except for the assignment by will or the laws of descent and
distribution of any accrued pecuniary interest of Executive, and any assignment
in violation of this Agreement shall be void.

 

(b)           This Agreement shall be binding on, and shall inure to the benefit
of, the parties to it and their respective heirs, legal representatives,
successors and permitted assigns (including, without limitation, in the event of
Executive’s death, Executive’s estate and heirs in the case of any payments due
to Executive hereunder).

 

(c)           Executive acknowledges and agrees that all of Executive’s
covenants and obligations to the Company, as well as the rights of the Company
hereunder, shall run in favor of and shall be enforceable by the Company and its
successors and assigns, provided that the successor or assignee is the successor
to all or substantially all of the assets of the Company and such assignee or
successor assumes the rights and duties of the Company as contained in this
Agreement, either contractually or as a matter of law.

 

19.           Indemnification and Insurance.  The Company’s and Executive’s
rights and obligations pursuant to that certain Indemnity Agreement between the
Company and Executive dated April 18, 2011 and that certain Indemnity Agreement
between RDA Holding and Executive dated April 18, 2011 shall remain binding and
enforceable in accordance with the terms of such agreements.

 

20.           No Mitigation; No Offset.  Executive shall not be required to seek
other employment or otherwise mitigate the amount of any payments to be made by
the Company pursuant to this Agreement. The payments provided pursuant to this
Agreement shall not be reduced by any compensation earned by Executive as the
result of employment by another employer after the termination of Executive’s
employment or otherwise. Except as specifically provided in this Agreement, the
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
setoff, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others.

 

21.           Governing Law.  This Agreement shall be deemed to be made in the
State of New York, and the validity, interpretation, construction, and
performance of this Agreement in all respects shall be governed by the laws of
the State of New York without regard to its principles of conflicts of law. No
provision of this Agreement or any related document will be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

 

22.           Consent to Jurisdiction.  (a)  Except as otherwise specifically
provided herein, Executive and the Company each hereby irrevocably submits to
the exclusive jurisdiction of the United States District Court for the Southern
District of New York (or, if subject matter

 

14

--------------------------------------------------------------------------------


 

jurisdiction in that court is not available, in any state court located within
the Borough of Manhattan, New York) over any dispute arising out of or relating
to this Agreement. Except as otherwise specifically provided in this Agreement,
the parties undertake not to commence any suit, action or proceeding arising out
of or relating to this Agreement in a forum other than a forum described in this
Section 22(a); provided, however, that nothing herein shall preclude the Company
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 22 or enforcing any judgment
obtained by the Company.

 

(b)           The agreement of the parties to the forum described in Section
22(a) is independent of the law that may be applied in any suit, action, or
proceeding and the parties agree to such forum even if such forum may under
applicable law choose to apply non-forum law. The parties hereby waive, to the
fullest extent permitted by applicable law, any objection which they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in an applicable court described in Section
22(a), and the parties agree that they shall not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court.
The parties agree that, to the fullest extent permitted by applicable law, a
final and non-appealable judgment in any suit, action or proceeding brought in
any applicable court described in Section 22(a) shall be conclusive and binding
upon the parties and may be enforced in any other jurisdiction.

 

(c)           The parties hereto irrevocably consent to the service of any and
all process in any suit, action or proceeding arising out of or relating to this
Agreement by the mailing of copies of such process to such party at such party’s
address specified herein. In addition, Executive irrevocably appoints the
General Counsel of the Company as Executive’s agent for service of process in
connection with any suit, action or proceeding, who shall promptly advise
Executive of any such service of process.

 

(d)           The prevailing party in an action hereunder, as determined by the
applicable court, shall be entitled to recover reasonable legal fees and related
costs from the other party; provided that, such fees and costs are incurred
prior to the fifth (5th) anniversary of the expiration of the Term. In the event
that Executive is entitled to recover such fees and costs all such amounts shall
be paid to Executive within thirty (30) days after the award of such fees and
costs by the applicable court.

 

23.           Amendment; No Waiver.  No provisions of this Agreement may be
amended, modified, waived or discharged except by a written document signed by
Executive and a duly authorized officer of the Company (other than Executive).
The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement. No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

24.           Severability.  If any term or provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as

 

15

--------------------------------------------------------------------------------


 

possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

25.           Entire Agreement.  This Agreement (including the Exhibits hereto)
and any other agreements contemplated by this Agreement constitutes the entire
agreement and understanding between the Company and Executive with respect to
the subject matter hereof and supersedes all prior agreements and understandings
(whether written or oral), between Executive and the Company, relating to such
subject matter. None of the parties shall be liable or bound to any other party
in any manner by any representations and warranties or covenants relating to
such subject matter except as specifically set forth herein.

 

26.           Survival.  The rights and obligations of the parties under the
provisions of this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.

 

27.           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when so
delivered by hand or facsimile, or if mailed, three (3) days after mailing (one
(1) business day in the case of express mail or overnight courier service) to
the parties at the following addresses or facsimiles (or at such other address
for a party as shall be specified by like notice):

 

If to the Company:

The Reader’s Digest Association, Inc.

 

750 Third Avenue

 

New York, New York 10017

 

Attention: Board of Directors

 

Fax: 914-244-5644

 

 

With a copy to:

The Reader’s Digest Association, Inc.

 

44 South Broadway

 

White Plains, New York 10601

 

Attention: General Counsel

 

Fax: 914-244-5644

 

 

If to Executive:

To the address last shown on the records of the Company

 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

28.           Headings and References.  The headings of this Agreement are
inserted for convenience only and neither constitutes a part of this Agreement
nor affect in any way the meaning or interpretation of this Agreement. When a
reference in this Agreement is made to a Section, such reference shall be to a
Section of this Agreement unless otherwise indicated.

 

16

--------------------------------------------------------------------------------


 

29.           Counterparts.  This Agreement may be executed in one or more
counterparts (including via facsimile and electronic image scan (pdf)), each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

/s/ Paul Tomkins

 

Name:  Paul Tomkins

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

RDA HOLDING CO.

 

 

 

 

 

/s/ Paul Tomkins

 

Name:  Paul Tomkins

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

ROBERT GUTH

 

 

 

 

 

/s/ Robert Guth

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Directorships

 

Lumos Networks

Integra Telecom

Otelco

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

I.              Release.  For good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the undersigned, with the intention
of binding himself, his heirs, executors, administrators and assigns, does
hereby release and forever discharge The Readers’ Digest Association, Inc., a
Delaware corporation (the “Company”), and its parents, subsidiaries, affiliates,
predecessors, successors, and/or assigns, past, present, and future, together
with its and their officers, directors, executives, agents, employees, and
employee benefits plans (and the trustees, administrators, fiduciaries and
insurers of such plans), past, present, and future (collectively, the “Released
Parties”), from any and all claims, actions, causes of action, demands, rights,
damages, debts, accounts, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity, or otherwise, whether now known or
unknown (collectively, the “Claims”), which the undersigned now has, owns or
holds, .or has at any time heretofore had, owned or held against any Released
Party, from the beginning of time to the date of the undersigned’s execution of
this Release of Claims, including without limitation, any Claims arising out of
or in any way connected with the undersigned’s employment relationship with the
Company, its subsidiaries, predecessors or affiliated entities, or the
termination thereof, under any Federal, state or local statute, rule, or
regulation, or principle of common, tort or contract law, including but not
limited to, the Family and Medical Leave Act of 1993, as amended (the “FMLA”),
29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in Employment Act of
1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with Disabilities Act
of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker Adjustment and
Retraining Notification Act of 1988, as amended, 29 U.S.C. §§ 2101 et seq., the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§ 1001
et seq., and all other Federal, state, or local statutes, regulations or laws;
provided, however, that nothing herein shall release the Company of its
obligations under that certain Employment Agreement, dated on or about July 11,
2011, between the undersigned, the Company and RDA Holding Co., or with respect
to the undersigned’s rights with regard to indemnification and directors and
officers liability insurance.  Except as set forth in Section II below, the
undersigned understands that, as a result of executing this Release of Claims,
she will not have the right to assert that the Company or any other Released
Party unlawfully terminated the undersigned’s employment or violated any of the
undersigned’s rights in connection with the undersigned’s employment or
otherwise.

 

The undersigned affirms that she is not presently party to any Claim, complaint
or action against any Released Party in any forum or form and that she knows of
no facts which may lead to any Claim, complaint or action being filed against
any Released Party in any forum by the undersigned or by any agency, group,
etc.  The undersigned furthermore affirms that she has no known workplace
injuries or occupational diseases and has been provided and/or has not been
denied any leave requested under the FMLA.  If any agency or court assumes
jurisdiction of any such Claim, complaint or action against any Released Party
on behalf of the undersigned, the undersigned hereby waives any right to
individual monetary or other relief.

 

The undersigned further declares and represents that she has carefully read and
fully understands the terms of this Release of Claims and that, through this
document, she is hereby advised to consult with an attorney prior to executing
this Release of Claims, that she may take up to and including twenty one (21)
days from receipt of this Release of Claims, to consider whether to sign this
Release of Claims, that she may revoke this Release of Claims within seven (7)
calendar days after signing it by delivering to the Company written notification
of revocation

 

--------------------------------------------------------------------------------


 

(and that this Release of Claims shall not become effective or enforceable until
the expiration of such revocation period), and that she knowingly and
voluntarily, of the undersigned’s own free will, without any duress, being fully
informed and after due deliberate action, accepts the terms of and signs the
same as the undersigned’s own free act.

 

II.            Protected Rights.  The Company and the undersigned agree that
nothing in this Release of Claims is intended to or shall be construed to
affect, limit or otherwise interfere with any non-waivable right of the
undersigned under any Federal, state or local law, including the right to file a
charge or participate in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or to exercise any other right that
cannot be waived under applicable law.  The undersigned is releasing, however,
the undersigned’s right to any monetary recovery or relief should the EEOC or
any other agency pursue Claims on the undersigned’s behalf.  Further, should the
EEOC or any other agency obtain monetary relief on the undersigned’s behalf, the
undersigned assigns to the Company all rights to such relief.

 

III.           Severability.  If any term or provision of this Release of Claims
is invalid, illegal or incapable of being enforced by any applicable law or
public policy, all other conditions and provisions of this Release of Claims
shall nonetheless remain in full force and effect so long as the economic and
legal substance of the transactions contemplated by this Release of Claims is
not affected in any manner materially adverse to any party.

 

IV.           GOVERNING LAW.  THIS RELEASE OF CLAIMS SHALL BE DEEMED TO BE MADE
IN THE STATE OF NEW YORK, AND THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF CONFLICTS OF LAW.

 

Effective on the eighth (8th) calendar day following the date set forth below.

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

ROBERT GUTH

 

 

 

 

 

 

 

Date Signed:

 

 

--------------------------------------------------------------------------------